DETAILED ACTION
Election/Restrictions
Claims 1-12 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2021.
Applicant's election with traverse of Invention II in the reply filed on 12 July 2021 is acknowledged.  The traversal is on the ground(s) that:  1) the O-ring of invention II, claim 13 is also included in Invention I, claims 8-10, and should thereby be examined together; 2) that the leaf spring or axial mount is only materially present in invention I; and 3) applicant argues that all inventions share the classification group F16L23 (slip joint clamps) such that they do not diverge in classification and should be examined together.
Argument 1 is not found persuasive because the O-ring of invention 1, claims 8-10 is materially different than the O-ring of invention 2, claims 13-18. The O-ring of invention 1, claims 8-10 is dependent on claim 2 which states “the adjustable extension is seated in and moves with an inner surface of only one of the two annular halves,” (claim 8 indicates the adjustable extension is the o-ring). In contrast, the O-ring of invention 2 is “an o-ring seated in a perimeter of the two opposite clamp arms.” These are materially different mutually exclusive structures, one invention includes an o-ring “seated in … only one of two annular halves” and in the other an o-ring “seated in … two opposite clamp arms.” Further applicant’s specification provides support that there are mutually exclusive, materially different designs of sealing surfaces is in applicant’s specification (paragraph 0028), which indicates that the O-ring can either extend completely or extend partially around the perimeter of the clamp and be continuous or segmented, two semi-circular halves one with each of two-rings halves 120, or as a continuous o-ring which completely extends around the inner perimeter of the claim 200. Since, 
Argument 2 is not found persuasive in arguing that the restriction should be withdrawn. Dependent claims 11 and 12 are dependent on claim 1, as such, these dependent claims constitute the claimed subject matter of invention 1. Applicant is showing further evidence that there is unique subject matter in invention 1 that is not present in either invention 2 or invention 3. Therefore applicant’s argument is in support of maintaining restriction.
Argument 3 is not found persuasive. Applicant is arguing that the inventions are in the same CPC group. The CPC classifications are hierarchal and there are subgroups which further subdivide the group F16L23. For example the range of subgroups in F16L23 extends from F16L23/00 through F16L23/24. Each subgroup is consider a separate CPC classification, contrary to applicant’s assertion that they are in the same classification.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 2-3, and 21 recite the term “two annular halves” however, applicant does not use the term “two annular halves” in the specification. In contrast it appears throughout the body that the clamp 200 is comprised of “two ring halves 120.” It appears that the “two ring halves 120” is the phrase used to describe the claimed “two annular halves.” Applicant should consistently use either the term “two annular halves” or “two ring halves” throughout the specification and the claims. Since the claims use different terms than the terms used to describe the invention in the specification, the specification is objected to.
Claims 13-16 recite the term “clamp arms” however, applicant does not use the term “clamp arms” in the main body of the specification, when describe the invention details. The term is only used twice in the summary paragraph 0011.  In contrast it appears throughout the body that the clamp 200 is comprised of “two ring halves 120.” It appears that the “two ring halves 120” is the phrase used to describe the claimed “clamp arms.” Applicant should consistently use either the term “clamp arms” or “two ring halves” throughout the specification and the claims, or should explicitly disclose that the “two ring halves” are the “clamp arms.” Since the claims use different terms than the terms used to describe the invention in the specification, the specification is objected to.
In claims 16 and 18, applicant uses the terms “outer groove” and “inner groove.” The plain meaning of the term “groove” is a long narrow cut or depression. The claimed “inner groove” is a groove in which the O-ring sits, which appears to fit the plain meaning of long narrow cut. In contrast, the “outer groove” appears to be a threaded bore for the threaded cap 204 (par 0031).  The “outer groove” as a bore does not meet the plain meaning of the word “groove.” Since applicant is using the term groove inconsistently to refer in once case to structure that fits the plain meaning and in another case to a structure for a special meaning that does not fit the plain meaning, the use of the term “groove” for the special meaning is objected to. Examiner suggests replacing the term “outer groove” with a word such as “outer bore.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing drive” in claims 15-17, (examiner notes that though not examined “an adjustable extension” in claims 1-12, “a flow limiting extension” in claims 19-20 would also receive a 112(f) interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a lateral-loading drive that can … bias an inlet mixer at a slip joint to a desired preloading condition … [with] a leaf spring 140” (See applicant’s par 0010), does not reasonably provide enablement for “a spring configured to bias the inlet mixer in a transverse direction against at least one of the clamp arms without transversely loading the diffuser.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. By claiming “without transverse loading,” the limitation claims a complete absence of transverse loading, which is not the case as indicated above. Examiner recommends amending the claim language to indicate an ability control the transverse loading. Dependent claims 14-18 are accordingly also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "inlet mixer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 14-18 are accordingly also rejected.
Claim 17 recites the limitation "a spring." It is unclear whether this is the same of a different spring than the spring recited in claim 13. For the limited purpose of examination, it will be interpreted as different springs. Dependent claim 18 is accordingly also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2014/0079468) in view of Bass (US 22012/0012728).

Bass teaches an analogous slip joint clamp (fig 3, slip joint clamp 100, par 0018) a spring (spring 130 of clamp 100, par 0018) configured to bias the inlet mixer in a transverse direction against at least one of the clamp arms without transversely loading the diffuser (spring 100 biases between inlet mixer 42 and guide ear of diffuser 46, par 0019, since additional tension is provided only by the spring, transverse loading is determined by spring strength, therefore the invention is capable of reducing transverse loading by reducing spring strength). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the compression flipper 115 and biasing element 130 of Bass into the clamp of Jensen in order to minimize flow-induced vibration thereby reducing leakage (Bass, par 0017, 0019).
Examiner notes that “configured to bias the inlet mixer … without transversely loading the diffuser” received a 112(b) rejection. Applicant only has support for a clamp “without significantly transversely loading a diffuser,” (applicant’s spec, par 0036). Since Bass spring 130 appears to bias the inlet mixer in a similar manner as applicant’s leaf spring 140 (applicant’s spec, par 0010, 0030), it will be interpreted as being capable of accomplishing the same reduced transverse loading.
he clamp of claim 13, wherein the two opposite clamp arms are semi-circular and join to create a continuous annulus (inboard 31 and outboard 32 semi-circular clamp segments, par 0030), and wherein the O-ring extends around an entire inner surface of the annulus (fig 12, seal ring 36 with malleable metal seals 39, par 0031).
Regarding claim 15, Jensen discloses the clamp of claim 13, further comprising: a biasing drive (preload by jack bolt 77, par 0037) connected to and moving the O-ring (fig 12, jack bolt 77 presses on an upper metal seal 39 via u-clamp pad 73 and clamp ring 33 formed by semi-circular halves 31, 32, par 0029, 0037; jack bolt 77 is connected to a lower metal seal 39 via spring elements 38, it can be seen that a release of jack bolt 77 releases clamp ring 33 which then releases compressive forces on element 38, par 0029) and open to an outside surface of the clamp (fig 12 depicts jack bolt 77 accessible from the outer circumference of ring). 
Regarding claim 16, Jensen discloses the clamp of claim 15, wherein the biasing drive is captured in an outer groove of the outside surface (fig 12 depicts jack bolt 77 in a bore within u-clamp subassembly 70, par 0037), wherein the outer groove connects to an inner groove (fig 12 depicts metal seal 39 in groove of clamp ring 33, par 0037) housing the O-ring in an inner surface of the clamp arms (“connects” is interpreted broadly to include the force transferred from jack bolt 77 to the metal seal 39 via u-clamp pad 73 and clamp ring 33, par 0029, 0037). 
Regarding claim 17, Jensen discloses the clamp of claim 16, wherein the biasing drive includes a threaded cap (fig 12, jack bolt 77, bolts are known as threaded connections, par 0037), a spring (spring element 38, par 0029), and a plunger (u-clamp pad 73, par 0037) that drive the O-ring. 

Allowable Subject Matter
Claim 18 contains allowable subject matter however it has also been rejected due to formal requirements above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter.  Jensen in view of Bass does not teach “wherein the threaded cap seats to the spring, and wherein the spring seats to the plunger such that the plunger and the threaded cap may move at different transverse rates.” This structure is critical to adjust the spring force applied to the O-ring (applicant’s spec, par 0033) and does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746